Citation Nr: 1301875	
Decision Date: 01/16/13    Archive Date: 01/23/13

DOCKET NO.  03-35 722	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been received to reopen a claim of entitlement to service connection for an acquired psychiatric disability (other than posttraumatic stress disorder (PTSD)).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel



INTRODUCTION

The Veteran served on active duty from January 1982 to March 1982, October 1986 to March 1987, and from February 1988 to July 1990.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2003 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran requested a Board hearing, but failed to report for a hearing scheduled in June 2006. The Board previously remanded the case in October 2006, May 2009, May 2011, and May 2012.

In the October 2006 decision, the Board denied entitlement to service connection for PTSD.  In May 2011, the Board denied entitlement to service connection for a back disability.  Hence, these issues are no longer in appellate status. 

The matter of a merits analysis of the issue on appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


FINDINGS OF FACT

1.  A June 1998 rating decision denied a claim of service connection for nervous disorder with depression; the Veteran did not appeal the decision nor was new and material evidence received within one year of notice of the decision.    

2.  Certain evidence received since the June 1998 rating decision which denied service connection for nervous disorder with depression is new and bears directly and substantially upon the specific matter under consideration.



CONCLUSION OF LAW

New and material evidence has been received to reopen the Veteran's claim for service connection for an acquired psychiatric disability (other than PTSD).  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2001); 38 C.F.R. §§ 3.104(a), 20.302, 20.1103 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 

In view of the fact that prior remands included directives regarding proper notice under the Veterans Claims Assistance Act of 2000 (VCAA), the Board believes it appropriate in this case to address the matter of compliance with VCAA notice at the outset.  See generally 38 U.S.C.A. 5100, 5102, 5103, 5103A, 5106, 5107 and 5126; see also 38 C.F.R.§ 3.102, 3.156(a), and 3.326(a).  

VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1);  Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The Court's decision in Pelegrini v. Principi, 18 Vet. App. 112 (2004) held, in part, that a VCAA notice as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  The notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; (3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Further, the Court issued a decision in Kent v. Nicholson, 20 Vet. App. 1 (2006).  In that decision, the Court held that VA must notify a claimant of the evidence and information that is necessary to reopen the claim, and must notify the claimant of the evidence and information that is necessary to establish his entitlement to service connection.  In that regard, the Court noted that VA's obligation to provide a claimant with notice of what constitutes new and material evidence to reopen a service-connection claim may be affected by the evidence that was of record at the time that the prior claim was finally denied.  

The Court further stated that the VCAA requires, in the context of a claim to reopen, the Secretary to look at the bases for the denial in the prior decision and to respond with a notice letter that describes what evidence would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denial.

The record shows that in July 2001 and August 2002 VCAA letters, the Veteran was informed of the information and evidence necessary to warrant entitlement to the underlying service connection claim.  The Veteran was also advised of the types of evidence VA would assist her in obtaining as well as her own responsibilities with regard to identifying relevant evidence.  See Quartuccio v. Principi,  16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 Vet. App. 370 (2002). 

The duty to notify pursuant to Kent was not satisfied prior to the initial unfavorable decision on the claim by the AOJ.  Under such circumstances, VA's duty to notify may not be "satisfied by various post-decisional communications from which a claimant might have been able to infer what evidence the VA found lacking in the claimant's presentation."  Rather, such notice errors may instead be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where notice was not provided prior to the AOJ's initial adjudication, this timing problem can be cured by the Board remanding for the issuance of a VCAA notice followed by readjudication of the claim by the AOJ) see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as an SOC or SSOC, is sufficient to cure a timing defect).  

In this case, the Kent notice was satisfied (pursuant to multiple Board remands) subsequent to the initial AOJ decision by way of letters sent to the Veteran in November 2011 and May 2012.  The November 2011 letter notified the Veteran of the former provisions of 38 C.F.R. § 3.156(a)(pre-August 2001) and the May 2012 letter informed her of the reasons for the prior denial of her claim  in June 1998.  These letters informed the Veteran of what evidence was required to substantiate the claim and of her and VA's respective duties for obtaining evidence.  The Veteran was also asked to submit evidence and/or information in her possession to the AOJ.  Although the notice letters were not sent before the initial AOJ decision in this matter, the Board finds that this error was not prejudicial to the Veteran because the actions taken by VA after providing the notice have essentially cured the error in the timing of notice.  Not only has the Veteran been afforded a meaningful opportunity to participate effectively in the processing of her claim and given ample time to respond, but the AOJ also readjudicated the case by way of supplemental statements of the case issued in April 2012 and November 2012 after the notices were provided.  For these reasons, it is not prejudicial to the Veteran for the Board to proceed to finally decide this appeal as the timing error did not affect the essential fairness of the adjudication.  

The Veteran was provided with notice of the types of evidence necessary to establish a disability rating and effective date for the disability on appeal in March 2006. In sum, the Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of her claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principia, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009)(Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.)  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006). 

It is anticipated that any VCAA duty to assist deficiencies will be remedied by the actions directed in the remand section of this decision.  Any eventual Board decision on the merits will address VCAA duty to assist compliance.


II. Analysis

The Board has reviewed all the evidence in the Veteran's claims file and Virtual VA record (VA's electronic database storage, which does not contain any additional pertinent information).  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on her behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran seeks to reopen her claim of service connection for an acquired psychiatric disorder (other than PTSD).  The Board notes service connection for PTSD was denied by the Board in October 2006.  That issue is no longer in appellate status.  What remains in appellate status is the matter of the Veteran's request to reopen a separate claim of service connection for an acquired psychiatric disability other than PTSD.  The RO initially denied this claim (then described as a nervous disorder with depression) by rating decision in June 1998.  The Veteran requested that this claim be reopened in May 2001.  The RO denied the request to reopen in January 2003, and the Veteran appealed.  Because the Board has the jurisdictional responsibility to consider whether it was proper to reopen the claim for an acquired psychiatric disorder other than PTSD, the Board will determine whether new and material evidence has been received and, if so, consider entitlement to service connection on the merits.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed Cir. 2001).  

The record indicates that in a June 1998 rating decision, the RO denied a claim for nervous disorder on the basis that there was no record of treatment in service for a nervous disorder.  The RO additionally determined that there was no evidence of record that the Veteran was diagnosed with a nervous condition resulting from military service (incurred or aggravated therein).  The Veteran did not appeal this decision.  No new and material evidence was received in the year following the issuance of the decision as it pertains to the issue on appeal.  See generally 38 C.F.R. § 3.156.  The June 1998 rating decision therefore became final.  
38 U.S.C.A. § 7105(c). 

In order to reopen a claim, which has been denied by a final decision, the claimant must present new and material evidence.  38 U.S.C.A. § 5108.  For claims filed prior to August 29, 2001, as in the instant case, new and material evidence means evidence not previously submitted to agency decision makers which bears directly and substantially upon the specific matter under consideration, which is neither cumulative nor redundant, and which by itself or in connection with evidence previously assembled is so significant that it must be considered in order to fairly decide the merits of the claim.  38 C.F.R. § 3.156(a). 

To reopen a previously disallowed claim, new and material evidence must be presented or secured since the last final disallowance of the claim on any basis.  See Evans v. Brown, 9 Vet. App. 273, 285 (1996).  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, "credibility" of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness).

Of record at the time of the June 1998 rating decision were the Veteran's service treatment records, which were negative for a psychiatric disorder.  The Veteran reported depression and excessive worry on an October 1986 report of medical history, but denied nervous trouble.  The corresponding psychiatric examination was normal.  On a September 1987 report of medical history, the Veteran denied excessive worry or depression, as well as nervous trouble.  The corresponding medical examination was negative for a psychiatric disorder.  The Veteran reported depression and excessive worry on her May 1990 report of medical history (since her Article 15).  She denied nervous trouble.  The June 1990 separation medical examination revealed the Veteran had a normal psychiatric evaluation.

Post-service, the Veteran's mother submitted a statement dated in June 1996 indicating that her daughter received psychiatric treatment in service and began using drugs.  Private treatment records dated in 1995 and 1996 were negative for an acquired psychiatric disorder.  A September 1997 Trauma Intake Form revealed the Veteran wanted help with a nervous disorder secondary to a rape incident during military service. 

VA outpatient treatment records dated in 1996 show the Veteran suffered from poly substance abuse.  A March 1996 entry indicates the Veteran reported a suicide attempt in service.  A September 1996 treatment record shows the Veteran's affect was considered slightly manic.  She reported being raped four years prior.  She also informed the treatment provider that she began using drugs and alcohol during service.

A lay statement from CS dated in July 1997 indicates she visited the Veteran at Fort Hood and found the Veteran in low spirits.  She further stated the Veteran talked about killing herself.  A statement from the Veteran's mother dated in July 1997 indicated she received a call from the Veteran's son because the Veteran was locked in a closet with a gun saying she was going to kill herself.  The mother did not indicate when this incident occurred. 

Evidence submitted subsequent to the June 1998 rating decision includes VA outpatient treatment records dated between 1996 and 2001 showing the Veteran continued to receive treatment for poly substance abuse.  In November 1996, major depression was ruled out.  In December 1996, she reported anxiety and depression symptoms associated with the rapes.  She was diagnosed with PTSD secondary to sexual trauma.  In January 1997, the Veteran gave a history consistent with anxiety, thought to possibly be depression.  

Evidence received since 1998 also includes VA outpatient treatment records dated between 2005 and 2010 show the Veteran continued to seek mental health treatment.  Significantly, a May 2010 VA psychiatrist report lists a number of Axis I diagnoses, including bipolar disorder.  As noted previously, in the June 1998 rating decision, the RO determined that there was no record of treatment in service for a nervous disorder.  The RO additionally determined that there was no evidence of record that the Veteran was diagnosed with a nervous.  However, assuming the credibility of the May 2010 bipolar diagnosis for purposes of the new and material evidence analysis, the Board must now conclude that new and material evidence has been received.  The claim is therefore reopened.  38 C.F.R. § 3.156(a)(2001).  


ORDER

New and material has been received to reopen the previously denied claim of service connection for an acquired psychiatric disability other than PTSD.  To this extent, the appeal is granted, subject to the directives in the following remand section of this decision.


REMAND

The Board first notes that the RO has denied the appeal based on a finding that no new and material evidence has been received to reopen the claim.  Given the Board's that the claim has been reopened, the RO must now first undertake a merits analysis before the Board may proceed with appellate review.  Where the RO initially finds no new and material evidence to reopen and the Board then finds that such new and material evidence has in fact been received (thus reopening the claim), then the case must be remanded to the RO for a de novo review of the entire record and a merits analysis unless there would be no prejudice to the veteran.  See generally Bernard v. Brown, 4 Vet. App. 384 (1993).

Given the reopening of the claim, the Board also finds that a VA examination with opinion is necessary to fully assist the Veteran with her claim. 


Accordingly, the case is hereby REMANDED to the RO for the following actions:

1.  The Veteran should be scheduled for a VA psychiatric examination.  It is imperative that the claims file be made available to and be reviewed by the examiner in connection with the examination.  All current acquired psychiatric disorders found on examination should be clearly reported.  

As to any current acquired psychiatric disability other than PTSD found on such examination, the examiner should offer an opinion as to whether it is at least as likely as not (a 50% or higher degree of probability) that such disability was manifested during service, within one year of discharge from service, or is otherwise causally related to service.  

The examiner should furnish detailed reasons for all opinions. 

2.  After completion of the above, the RO should review the expanded record and undertake a merits analysis of the issue of service connection for acquired psychiatric disability other than PTSD.  The Veteran and her representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


